DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 November 2021, 09 August 2021 and 30 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10998777.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent No. 10998777 anticipates all limitations of claims 9-16 as presented in the following table.

Application
U.S. Patent No. 10998777
9. An electric motor comprising: a stator; and a rotor disposed inside the stator, wherein the stator includes a tooth, and a yoke including a joint part having a length from the tooth outward in a radial direction of the stator and a back yoke having a length from the joint part inward in the radial direction, and an angle θ1 [degree] formed by a side surface of the tooth and a side surface of the yoke on an inner side in the radial direction of the stator satisfies 90 degrees ≤θ1<180 degrees.



10. The electric motor according to claim 9, wherein the stator includes a split face formed at an end portion in a circumferential direction of the stator, and an end portion of the split face on the inner side in the radial direction is located outside a boundary between the yoke and the tooth in the radial direction.



11. The electric motor according to claim 10, wherein the angle θ1 [degree] satisfies 90 degrees ≤θ1<180 degrees.

12. The electric motor according to claim 10, wherein an outer peripheral surface of the back yoke is formed in a shape of a circular arc.

13. The electric motor according to claim 10, further comprising a position sensor to detect a magnetic field from the rotor.

14. The electric motor according to claim 13, further comprising an insulator insulating the tooth, wherein the position sensor is fixed by the insulator beside the tooth in a circumferential direction.

15. The electric motor according to claim 10, wherein the electric motor is driven by a single-phase inverter.

16. The electric motor according to claim 10, wherein the electric motor is driven at 10000 rpm or more.
1. An electric motor comprising: a stator including four split cores; and a rotor disposed inside the stator and having four magnetic poles, wherein each of the four split cores includes a tooth, and a yoke including a joint part having a length from the tooth outward in a radial direction of the stator and a back yoke having a length from the joint part inward in the radial direction, and an angle θ1 [degree] formed by a side surface of the tooth and a side surface of the yoke on an inner side in the radial direction of the stator satisfies 90 degrees≤θ1<180 degrees.

2. The electric motor according to claim 1, wherein said each of the four split cores includes a split face formed at an end portion of said each of the four split cores in a circumferential direction of the stator, and an end portion of the split face on the inner side in the radial direction is located outside a boundary between the yoke and the tooth in the radial direction.

3. The electric motor according to claim 1, wherein the angle θ1 [degree] satisfies 90 degrees<θ1<180 degrees.

4. The electric motor according to claim 1, wherein an outer peripheral surface of the back yoke is formed in a shape of a circular arc.

5. The electric motor according to claim 1, further comprising a position sensor to detect a magnetic field from the rotor.

6. The electric motor according to claim 5, further comprising an insulator insulating the tooth, wherein the position sensor is fixed by the insulator beside the tooth in a circumferential direction.

7. The electric motor according to claim 1, wherein the electric motor is driven by a single-phase inverter.

8. The electric motor according to claim 1, wherein the electric motor is driven at 10000 rpm or more.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nigo et al. (U.S. P.G. Pub. No. 20180248419) discloses a stator includes a winding and a plurality of split core parts arranged annularly in a circumferential direction around an axis line to prevent the winding disorder of the winding wound around the stator.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





21 September 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837